DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  it depends from cancelled claim 5. For the purposes of this action, claim 7 will be interpreted as depending from claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9 and 16 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claims 1 and 16, the final line recites that “the air flows from the inlet panel to the outlet panel via an unducted path.”  Similarly, claim 9 lines 12 and 13 recite “wherein an air path from (through) the lubricated component is not ducted.”  “Ducted” is defined as “conveyed through a tube or passageway.”  By definition, if the air flows through a cowling or housing, it has followed a ducted path- i.e. the housing or cowling acts as a duct.  It is therefore unclear how the air passageway can be unducted.  For the purposes of this action, this limitation will be interpreted to recite that air flows freely within the cowling/housing.
Regarding claim 6, line 2 recites “a duct configured to channel air from the cowling air inlet toward a housing of the lubricated component.”  It is unclear how there can be a duct in the unducted passageway recited in parent claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, line 2 recites “a duct configured to channel air from the cowling air inlet toward a housing of the lubricated component.”  This is in direct 
Regarding claim 10, parent claim 9 already recites the outlet cover (and all related limitations).  As such, the claim contains no further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 9,376,206 in view of Johnson US 6,634,597, Scherer US 8,262,018, and alternatively also in view of McGlaun US 9,272,777.
Regarding claim 1, Ross teaches a cooling system, comprising: 
a cowling 123 configured to cover at least a portion of a lubricated component, the cowling including an inlet 124, wherein the inlet is configured to increase airflow to the lubricated component; and
a cowling air outlet configured to channel air out of the cowling (transmission, column 4, lines 30-39); 
wherein the air flows from the inlet panel to the outlet panel via an unducted path.
Ross does not teach that the inlet includes an inlet panel configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow to the lubricated component, or an actuator configured to initiate movement of the inlet panel from the normal operating position to the cooling position, the actuator being configured to respond to an output of a sensor or an input of a user.  Johnson teaches an apparatus for controlling aircraft airflow, comprising:
an inlet panel 161 configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow to a desired component; and 
an actuator 166 configured to initiate movement of the inlet panel from the normal operating position to the cooling position, the actuator being configured to respond to an output of a sensor 722 or an input of a user 702;
wherein the air flows from the inlet panel to the aircraft interior via an unducted path.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cooling system of Ross with an actuated inlet as taught by Johnson in order to enable greater control over cooling airflow.

    PNG
    media_image1.png
    429
    392
    media_image1.png
    Greyscale

Figure 1- Johnson Figure 5
Neither Ross nor Johnson teach that the cowling further includes an outlet panel configured to move from a normal operating position to a cooling position.  Scherer teaches a ram-air cooling system that comprises actuated inlet 24 and outlet 34 panels. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with an actuated outlet panel as taught by Scherer in order to better control airflow or reduce drag when less airflow is required.

    PNG
    media_image2.png
    337
    425
    media_image2.png
    Greyscale

Figure 2- Scherer Figure 1
If applicant does not agree that the transmission of Ross is lubricated, then McGlaun teaches a lubricated aircraft gearbox.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with a lubricated gearbox/transmission as taught by McGlaun in order to decrease mechanical wear.
Regarding claim 3, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 1.  Johnson also teaches that the actuator 166 is configured to automatically respond to a predetermined output of the sensor 722.  Note that Johnson teaches that the event is detected 602 and the device is automatically deployed 724, indicating that some form of sensor is involved.
Regarding claim 4, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 1.  Johnson also teaches that the cooling position of the inlet panel 161 includes having a 
Regarding claim 6, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 4.  Ross also teaches a duct configured to channel air from the cowling air inlet toward a housing of the lubricated component. Note that if air is taken in, the air cools the component, and then the air exits, there is inherently a duct of some kind.  If applicant disagrees, then Scherer also teaches a duct 20 configured to channel air from the cowling air inlet toward the cooled component.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with a duct to direct air as taught by Scherer in order to more efficiently direct air and cool the components.
Regarding claim 7, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 4.  Ross does not explicitly teach a plurality of fins extending from a housing of the lubricated component, the plurality of fins configured to intersect airflow between the cowling air inlet and the cowling air outlet.  McGlaun teaches a lubricated aircraft gearbox that comprises a plurality of fins 108 extending from a housing 26 of the lubricated component (column 9, lines 36-53). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with heat sink fins as taught by McGlaun in order to better disperse heat.
Regarding claim 16, Ross teaches an aircraft, comprising: 
a fuselage; 
a powerplant; 
a transmission; and 
a cooling system, comprising: 
a cowling 123 configured to cover at least a portion of a lubricated component, the cowling including an inlet 124, wherein the inlet is configured to increase airflow passing by the transmission; and
a cowling air outlet configured to channel air out of the cowling (column 4, lines 30-39) after having moved from the cowling air inlet to the cowling air outlet along a nonducted path.
Ross does not teach that the aircraft includes a sensor configured to monitor a status of a lubrication system of the transmission, an inlet panel configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow to the transmission, or an actuator configured to initiate movement of the inlet panel from the normal operating position to the cooling position.  Johnson teaches an apparatus for controlling aircraft airflow, comprising:
a sensor configured to monitor the need for increased airflow (Note that Johnson teaches that the event is detected 602 and the device is automatically deployed 724, indicating that some form of sensor is involved);
an inlet panel 161 configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow to a desired component; and 
an actuator 166 configured to initiate movement of the inlet panel from the normal operating position to the cooling position, the actuator being configured to respond to an output of a sensor 722 or an input of a user 702;
the air having moved from the cowling air inlet to the aircraft interior along a nonducted path.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cooling system of Ross with an actuated inlet as taught 
Neither Ross nor Johnson teach that the cowling further includes an outlet panel configured to move from a normal operating position to a cooling position.  Scherer teaches a ram-air cooling system that comprises actuated inlet 24 and outlet 34 panels. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with an actuated outlet panel as taught by Scherer in order to better control airflow or reduce drag when less airflow is required.
If applicant does not agree that the transmission of Ross is lubricated, then McGlaun teaches a lubricated aircraft gearbox.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross with a lubricated gearbox/transmission as taught by McGlaun in order to decrease mechanical wear.
Claim 2 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Ross US 9,376,206 in view of Johnson US 6,634,597, Scherer US 8,262,018, and alternatively also in view of McGlaun US 9,272,777, and further in view of Edwards US 3,851,845.
Regarding claim 2, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 1.  Neither Ross nor Johnson teach that the cooling position of the inlet panel includes the inlet panel being jettisoned.  Edwards teaches that aircraft doors can be jettisoned in an emergency.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross and Johnson with an emergency jettison option on the inlet panel in order to gain faster or greater access when desired.
Claims 8, 17 and 18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 9,376,206 in view of Johnson US 6,634,597, Scherer US .
Regarding claims 8 and 17, Ross, Johnson and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claims 1 and 16.  Neither Ross nor Johnson teach an inlet in a housing of the lubricated component, wherein the interior of the lubricated component is open to the air.  Kaye teaches a lubricated transmission 10 that comprises an inlet 54 in a housing 50 of the lubricated component, wherein the interior of the lubricated component is open to the air (column 6 line 66- column 7 line 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission of Ross with a housing opening as taught by Kaye in order to enable additional cooling of the lubricated component.
Kaye does not teach an inlet cover coupled to a housing of the lubricated component, the inlet cover being configured to move from a sealed position, wherein an interior of the lubricated component is closed to the air, to an open position, wherein the interior of the lubricated component is open to the air.  Bernt teaches a cooling air supply apparatus 10 in which an air inlet cover 12, 14, 16 is configured to move from a sealed position, wherein an interior of the cooled component is closed to the air, to an open position, wherein the interior of the cooled component is open to the air (column 5, lines 6-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission of Ross and Kaye with as actuated inlet cover as taught by Bernt in order to enable the additional cooling only when needed.
Regarding claim 18, Ross, Johnson, Scherer, Kaye and Bernt, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 17. Kaye also teaches a housing air outlet such that air flows in the housing air inlet and out the housing air outlet, but Kaye and Bernt do no teach an outlet cover coupled to the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Ross US 9,376,206 in view of Johnson US 6,634,597, Kaye US 5,911,793, Bernt US 8,136,487 and Scherer US 8,262,018, and alternatively also in view of McGlaun US 9,272,777, and further in view of Fourneau-Pelletier US 2017/0168680.
Regarding claim 20, Ross, Johnson, Scherer, Kaye, Bernt and Scherer, together or also in view of McGlaun teach the device as claimed as detailed above with respect to claim 18.  Johnson also teaches that the actuator is configured to be activated by the operator 704, but does not explicitly teach that the senor is configured to provide a display to the operator.  Fourneau-Pelletier teaches a rotorcraft in which the temperature of the transmission gearbox is monitored by a sensor [0038] and displayed to the operator.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Ross by displaying the sensed temperature to the operator as taught by Fourneau-Pelletier in order to provide the operator a more complete informational picture of the aircraft operation.
Claims 9 and 10 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kaye US 5,911,793 in view of Bernt US 8,136,487.
Regarding claim 9, Kaye teaches a housing of a lubricated component comprising an inlet 54 and an outlet vent, wherein the interior of the lubricated component is open to the air, wherein an air path from the inlet vent, through the interior of the lubricated component, and out of the interior of the lubricated component is not 
Bernt teaches a cooling system 10 comprising:
an inlet cover 12, 14, 16 coupled to a housing of a cooled component, the inlet cover being configured to move from a closed position, wherein an interior of the cooled component is a closed to the air, to an open position, wherein the interior of the cooled component is open to the air, creating a housing air inlet (column 5, lines 6-10); 
a sensor configured to monitor a status of a the cooled component (column 4, lines 12-17); and 
an actuator configured to initiate movement of the inlet cover from the closed position to the open position (column 4, lines 6-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission of Kaye with as actuated inlet cover as taught by Bernt in order to enable the additional cooling only when needed.
Neither Kaye nor Bernt do no teach an outlet cover coupled to the housing of the transmission, the outlet cover being configured to move from a closed position to an open position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add an actuated outlet cover in addition to the actuated inlet cover in order better control the airflow, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Kaye and Bernt teach the device as claimed as detailed above with respect to claim 9. As stated above, Kaye also teaches a housing air outlet such that air flows in the housing air inlet and out the housing air outlet, but Kaye and Bernt do no teach an outlet cover coupled to the housing of the transmission, the outlet cover being configured to move from a closed position to an open position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add an actuated outlet cover in addition to the actuated inlet cover in order better control the airflow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 11 and 12 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kaye US 5,911,793 in view of Bernt US 8,136,487, Johnson US 6,634,597 and Fourneau-Pelletier US 2017/0168680.
Regarding claim 11, Kaye and Bernt teach the device as claimed as detailed above with respect to claim 9. Neither Kaye nor Bernt teach that the actuator is configured to be activated by the operator.  Johnson teaches an apparatus for controlling aircraft airflow, wherein the actuator 166 is configured to be activated by the operator 702.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission of Kaye and Bernt by enabling actuation either automatically or by an operator as taught by Johnson in order to enable greater flexibility in usage or more usage scenarios.
Neither Bernt nor Johnson explicitly teach that the senor is configured to provide a display to the operator.  Fourneau-Pelletier teaches a rotorcraft in which the temperature of the transmission gearbox is monitored by a sensor [0038] and displayed 
Regarding claim 12, Kaye, Bernt and Johnson teach the device as claimed as detailed above with respect to claim 11.  Bernt also teaches that activation of the actuator is an automated response to a predetermined output of the sensor.  Alternatively, Johnson also teaches that activation of the actuator 166 is an automated response to a predetermined output of the sensor 724.
Claims 13 and 14 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Kaye US 5,911,793 in view of Bernt US 8,136,487, Ross US 9,376,206 and Johnson US 6,634,597.
Regarding claim 13, Kaye and Bernt teach the device as claimed as detailed above with respect to claim 10. Kaye does not teach an outer cowling.
Ross teaches a cooling system, comprising: 
a cowling 123 configured to cover at least a portion of a lubricated component, the cowling including an inlet 124, wherein the inlet is configured to increase airflow to the cowling (transmission, column 4, lines 30-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cooling system of Kaye by using it in a cowling with ventilation openings as taught by Ross in order to enable protected usage in a wide variety of airframes.
Neither Kaye nor Ross teach that the inlet includes an inlet panel configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow into the cowling, or an actuator configured to initiate movement of the inlet panel from the normal operating position to 
an inlet panel 161 configured to move from a normal operating position to a cooling position, wherein the cooling position creates a cowling air inlet configured to increase airflow to a desired component; and 
an actuator 166 configured to initiate movement of the inlet panel from the normal operating position to the cooling position, the actuator being configured to respond to an output of a sensor 722 or an input of a user 702. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cooling system of Kaye and Ross with an actuated inlet as taught by Johnson in order to enable greater control over cooling airflow.
Alternatively, Ross and Johnson teach the aircraft cowling with actuated inlet as detailed above with respect to claim 1, and Kaye and Bernt teach the ventilated transmission housing as detailed above with respect to claim 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission of Ross and Johnson with a housing opening as taught by Kaye and Bernt in order to enable additional cooling of the lubricated component.
Regarding claim 14, Kaye, Bernt, Ross and Johnson teach the device as claimed as detailed above with respect to claim 13.  As taught, the cowling air inlet is configured to direct airflow into the housing air inlet.
Claim 15 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Kaye US 5,911,793 in view of Bernt US 8,136,487, Ross US 9,376,206, Johnson US 6,634,597 and Scherer US 8,262,018.
Regarding claim 15, Kaye, Bernt, Ross and Johnson teach the device as claimed as detailed above with respect to claim 14.  Neither Ross nor Johnson teach that the 24 and outlet 34 panels. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Kaye and Ross with an actuated outlet panel as taught by Scherer in order to better control airflow or reduce drag when less airflow is required.  As taught, the cowling air outlet would be configured to channel air from the housing air outlet out of the cowling.

Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant has added new limitations about an unducted airflow path, and points to the ducted path in Scherer.  However, Scherer is a secondary reference, and was only relied upon for the teaching of a movable outlet panel.  Primary reference Ross and secondary reference Johnson both teach unducted (as best understood) flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642